Filed 11/25/20 P. v. White CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B302621

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. TA147879)

          v.

 PAUL EDMUND WHITE,

      Defendant and
 Appellant.


      APPEAL from a judgment of the Superior Court of Los
 Angeles County, Laura Walton, Judge. Affirmed.
      Maggie Shrout, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                 __________________________
       In a complaint filed on January 9, 2019, defendant and
appellant Paul Edmund White was charged with carrying a
dirk (Pen. Code, § 21310 [count 1]) and possessing a
controlled substance, methamphetamine (Health & Saf.
Code, § 11377 [count 2]). The initial complaint charged
White under the name of another individual, J.J., which
name White had given as his own.
       At a hearing on January 9, 2019, White, again using
the alias J.J., pleaded guilty in count 1. Count 2 was
dismissed by plea agreement. White agreed to three years of
formal probation and a six-month outpatient drug class
during probation. The trial court properly advised White of
his rights and the consequences of pleading guilty. The trial
court also advised White that the plea was “open,” and “if he
fails to appear or picks up any new cases” he could be
sentenced to a maximum of three years in county jail.”
White was released on his own recognizance and ordered to
appear at the sentencing hearing on February 11, 2019.
       White failed to appear at the sentencing hearing, and
the court ordered that a no bail bench warrant be issued,
using the name J.J.
       White again failed to appear at a bench warrant
hearing held on June 19, 2019. J.J., the individual whose
name was used in the complaint and warrant, appeared and
informed the court that White had used J.J.’s name as an
alias. The court issued J.J. a judicial clearance and
amended the complaint to reflect that White was the true




                              2
defendant. The court recalled the bench warrant and issued
a new no bail bench warrant in White’s name.
      White appeared at a bench warrant hearing on
September 5, 2019. He had again used J.J.’s name as an
alias upon his arrest.
      At the sentencing hearing on September 19, 2019, the
prosecutor noted that White had not appeared at the
February 11, 2019 sentencing hearing and used an alias
when arrested. The court had received a probation report
pertaining to White, which detailed his extensive criminal
history. The prosecutor noted that, had White given his true
name, his maximum exposure would have been
approximately 13 to 14 years in state prison. The court
imposed the maximum sentence of three years in county jail,
because White had failed to appear for probation and
sentencing and, the court concluded, White had used a false
name to hide his identity and true criminal history.
      White timely appealed.
      We appointed counsel. After reviewing the record,
counsel filed an opening brief asking this court to review the
record independently pursuant to People v. Wende (1979) 25
Cal.3d 436, 441 (Wende). On July 22, 2020, we advised
White that he had 30 days to submit any contentions or
issues he wished us to consider. No response has been
received to date.
      We have examined the entire record. We are satisfied
no arguable issues exist and that White’s counsel has fully
satisfied her responsibilities under Wende. (Smith v.




                              3
Robbins (2000) 528 U.S. 259, 279–284; Wende, supra, 25
Cal.3d at p. 441.)



          MOOR, J.

     We concur:




          RUBIN, P. J.




          BAKER, J.




                            4